           Case 1:15-cv-00142-MAB Document 64              Filed 06/02/21     Page 1 of 5




                  UNITED STATES COURT OF INTERNATIONAL TRADE
                    BEFORE HON. MARK A. BARNETT, CHIEF JUDGE




     Imperia Trading, Inc.,
     Plaintiff

     v.                                                       Court No. 15-142

     United States of America,
     Defendant




    PLAINTIFF’S MOTION TO STAY BRIEFING OF RULE 56 MOTION PENDING
                RESOLUTION OF FEDERAL CIRCUIT APPEAL

                                       I.         INTRODUCTION

          Plaintiff moves, in accordance with Rules 1 and 7 of the Rules of the United States Court

of International Trade, to stay briefing of the Rule 56 Motion for Summary Judgment currently

pending in this action until the United States Court of Appeals for the Federal Circuit resolves the

case of Meyer Corp., U.S. v. United States, Appeal No. 2021-1932. For the reasons set forth herein,

it is appropriate for this Court to stay completion of briefing on the pending Rule 56 Motion in this

case until the Federal Circuit has decided a critical issue in the Meyer Corp., U.S. Appeal.

                                            II.    DISCUSSION

   “The power to stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants." Aluminum Extrusions Fair Trade Comm. v. United States, 2018 Ct. Intl. Trade

LEXIS 107 at 4-5 (citing Landis v. North American Co., 299 U.S. 254 (1936)). A decision as to

"[w]hen and how to stay proceedings is within the sound discretion of the trial court." Aluminum

Extrusions Fair Trade Comm. v. United States, 2018 Ct. Intl. Trade LEXIS 107 at 4-5 (Citing
          Case 1:15-cv-00142-MAB Document 64               Filed 06/02/21     Page 2 of 5




Cherokee Nation of Oklahoma v. United States, 124 F.3d 1413, 1416 (Fed. Cir. 1997) (interna l

citations omitted). In making this decision, the court must "weigh competing interests and mainta in

an even balance." SKF USA Inc. v. United States, 36 C.I.T. 842, 844 (citing Landis, 299 U.S. at

257.).

         The question in the instant valuation case is whether the transaction value of imported

wearing apparel should be calculated according to the “first-sale” price at which certain Chinese

manufacturers sold the goods to Hong Kong-based middlemen, or the “second sale” in which the

middle man resold the goods to plaintiff. In both cases, the relevant sales were on terms indicating

that they were “for export to the United States” such that the sales could be an appropriate basis

for determining transaction value. Under the well-established rule set out in Nissho-Iwai American

Corp. v. United States, 982 F.2d 505 (Fed. Cir. 1992), where there are two or more sales of

merchandise “for export to the United States”, the dutiable “transaction value” [19 U.S.C.

§1401a(b)] may be based on the first such sale which is at “arms’ length”.

         Plaintiff filed its Rule 56 Motion for Summary Judgment on March 15, 2021 [ECF 58].

Defendant filed its response to that motion on April 29, 2021. [ECF 61]. In its response to

plaintiff’s motion, defendant relies heavily on this Court’s recent decision in Meyer Corp., U.S. v.

United States, Slip Op. 21-26 (March 1, 2021). Specifically, defendant relies upon the Meyer

decision for the proposition that the “first-sale” rule of transaction value appraisement may not be

utilized where the goods in question are from, or contain inputs from, “non-market economy”

countries. In the instant case, the subject apparel is from the People’s Republic of China, a country

which is recognized as a “non-market economy” country (“NME”) for purposes of the

antidumping and countervailing duty laws. Plaintiff submits that the question of whether the

country of manufacture of an imported good is considered an NME for antidumping and
          Case 1:15-cv-00142-MAB Document 64                       Filed 06/02/21        Page 3 of 5




countervailing duty purposes has no bearing on the valuation of the merchandise under Section

402(b) of the Tariff Act of 1930, 19 U.S.C. Section 1401(a)(b). Defendant has made the Meyer

decision a center piece of its argument relating to the pending Summary Judgment Motion.

        The Meyer Corp., U.S. decision is a significant one which has been widely debated and has

attracted significant press coverage1 . It is also one which, this court has indicated, guidance from

the Court of Appeals would be helpful. As Judge Aquilino wrote in his Meyer decision,

                 Second, and more broadly, as a result of its consideration of the
                 issues presented here, this court has doubts over the extent to which,
                 if any, the “first sale” test of Nissho-Iwai was intended to be applied
                 to transactions involving non-market economy participants or
                 inputs. In that regard, the Court of Appeals for the Federal Circuit
                 could provide clarification.


Slip Op. 21-26, at p.120. Obviously, should the Court of Appeals give concrete form to Judge

Aquilino’s doubts, plaintiff would be unsuited, because the merchandise at bar in this case is from

China, recognized (for purposes of the antidumping and countervailing duty laws, at least) as a

“nonmarket economy country.” A stay of briefing on the present motion is justified while the

Federal Circuit considers this seminal, and potentially dispositive, issue.

        The Meyer decision was recently appealed to the United States Court of Appeals for the

Federal Circuit. That court is expected to render a definitive determination regarding whether the

presence of NME merchandise, or inputs in such merchandise precludes the use of the “first-sa le ”

rule of transaction value, of transaction value appraisement generally.




1   See, e.g., Trade Law Daily, Meyer Appeals CIT Decisions Denying First Sale Valuation,
https://tradelawdaily.com/article/2021/05/ 11/ meyer-appeals-cit-decision-denying-first-sale-valuation-2105100036
(May 11, 2021)(last accessed June 1, 2021); Lexology, Meyer decision: first sale remains savings avenue for
importers, Meyer decision: first sale remains savings avenue for importers - Lexology (last accessed June 1, 2020);
Mondaq, U.S. Importers Should Reevaluate "First Sale" Customs Programs , U.S. Importers Should Reevaluate "First
Sale" Customs Programs - International Law - United States (mondaq.com) (last accessed June 1, 2021)
           Case 1:15-cv-00142-MAB Document 64                           Filed 06/02/21          Page 4 of 5




         Because the Federal Circuit will be making an authoritative determination on one of the

issues central to the pending Rule 56 Motion, plaintiff submits that it is appropriate to stay briefing

of the Rule 56 Motion in this case until the Federal Circuit has spoken in the Meyer case. As

undersigned counsel and his firm will serve as counsel for Meyer in that appeal, we are in a position

to monitor the appeal closely and appraise this court if there are any relevant changes in the status

of the appeal. This proposed stay will help conserve judicial recourses, while the parties await

clarity on the NME issue from the Federal Circuit2 .

         “Absent a showing by the Government that the proposed stay ‘would severely affect the

rights of others,’ [plaintiff] is not required to ‘make a strong showing of necessity’ for the stay.”

Jiaxing Brother Fastener Co. v. United States, 179 F. Supp. 3d 1156, 1162 (Ct. Int'l Trade 2016).

The Government cannot make any argument that the proposed stay behind Meyer at the Federal

Circuit in the case would adversely affect any parties’ rights. The Government will not be

negatively affected by the proposed stay in any way.

     Plaintiff has conferred with Beverly Farrell, Esq., counsel for defendant, who has indicated

that defendant opposes the relief requested in this motion.




2 Plaintiff notes that this Court entered a similar stay in a recent case, T.R. International Trading Inc. v. United States,
Court No. 19-00022, staying briefing pending the Federal Circuit’s en banc rehearing decision in Sunpreme Inc. v.
United States, 946 F.3d 1300 (Fed. Cir. 2020). As a result of the decision in Sunpreme, the parties in T.R. International
reconvened in a different legal landscape. Such a change is certainly a possibility in this case as well.
        Case 1:15-cv-00142-MAB Document 64                 Filed 06/02/21     Page 5 of 5




                                      III.    CONCLUSION

       Wherefore, plaintiff submits that good cause exists to stay briefing of the Rule 56

dispositive Motion in this action pending the Federal Circuit’s resolution of the appeal in Meyer

Corp., U.S. v. United States, No. 2021-1932 (Fed. Cir.).



                                                    Respectfully submitted,

                                                    NEVILLE PETERSON LLP
                                                    Counsel for Plaintiff

                                                    One Exchange Plaza
                                                    55 Broadway, Suite 2602
                                                    New York, NY 10006

                                                    T: (212) 635-2730
                                                    F: (212) 635-2734

                                                      /s/ John M. Peterson
                                                    John M. Peterson, Esq.
